EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chung-Ming Shih on 11/5/2021.

The application has been amended as follows: 

Claim 5 has been amended as below:
5. (Currently amended) The system as claimed in claim [[4]]1, wherein the adjustment device is formed on a column shape, and the adjustment device includes a fourth shaft disposed on a top thereof and includes a rotation portion arranged on a bottom of the adjustment device; the adjustment device further includes multiple tangent planes arranged on a peripheral side thereof, wherein multiple distances between the multiple tangent planes and a center of the adjustment device are different.

Reasons for Allowance
Claims 1, 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim(s) could either not be found or was not suggested in the prior art of record. The subject matter of independent claim 1 not found was a system comprising a position adjustment mechanism and a lifting balance device, the lifting balance device including a first support and a second support, wherein the first support includes a first roller accommodated in 

None of the prior arts of record considered as a whole, alone or in combination, teaches or renders obvious the allowable subject matter of the instant invention.
	
The closest prior art, Kritzer et al (US 2018/0118539 A1) teaches a similar system comprising a position adjustment mechanism 16,46,64,66 (para[0028], fig4) and a lifting balance device 14 (para[0015]), wherein the position adjustment mechanism 16,46,64,66 comprising a first cover 16 (para[0015]), the lifting balance device 14 including a first support 40 (para[0022]), a second support 38 (para[0022]), and a first shaft 39 (para[0022]); wherein the first support 44 includes a first roller 44 (para[0023],[0028]) accommodated in a first track groove (para[0028], “the track formed by the ribs 52”); wherein the first track groove has an adjustment device 66 (para[0028]) adjustable to limit a highest lifting position of each of the first support 40 and the second support 38 (para[0028],[0030], The adjustment device 66 works with element 64 to prevent the first roller 44 to move forward which limits a highest lifting position depending on which one of the elements 64 the adjustment device 66 engages with), wherein the first support 40 includes a second shaft 43 (para[0023], fig4) rotatably connected with a positioning plate (fig4; a planar plate connected to the upper end of the first 40); the second support 38 includes a second roller 42 (fig4, para[0022]) and accommodated in a second track groove (para[0022], “a channel or track within which the roller 42 is received”), wherein the first track groove has one stop block (fig4; defined by a portion of the element 2 forming a V-shape behind the adjustment device 66).   Although the prior art of record teaches a similar system .

	


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAHEE HONG/Examiner, Art Unit 3723